Case 1:19-cv-00593-MAC-ZJH Document 4 Filed 06/17/20 Page 1 of 1 PageID #: 11




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


ARMANDO ALVARADO,                                §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:19-CV-593
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                Defendant.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         Plaintiff Armando Alvarado, proceeding pro se, filed this civil rights lawsuit. The court
referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, at
Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

magistrate judge has submitted a Report and Recommendation of United States Magistrate
Judge recommending dismissing this lawsuit without prejudice pursuant to Federal Rule of
Civil Procedure 41(b).

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                             ORDER
         Accordingly, the findings of fact and conclusions set forth in the Report are correct and
the Report of the magistrate judge is ADOPTED. An appropriate final judgment will be entered

dismissing this lawsuit.

         SIGNED at Beaumont, Texas, this 17th day of June, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
